Citation Nr: 1422517	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June to August 2003, October 2004 to December 2005, and April 2009 to May 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by Department of Veterans Affairs (VA) Regional Offices (RO) in Fargo, North Dakota.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in June 2012.  A transcript of that proceeding is of record. 

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to the issue decided herein.


FINDING OF FACT

Competent medical evidence indicates that the Veteran has tinnitus related to his active military service. 


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The medical evidence establishes that the Veteran currently has tinnitus.  Such was diagnosed on VA examination in August 2010 and by private audiologist in November 2011. 

Next, while complaints of tinnitus are not shown in service, the Veteran has presented competent and credible evidence of exposure to combat noise (machine guns, radio transmission, small arms and Humvees).  His service personnel records confirm that he was a member of the field artillery.  See 38 U.S.C.A. § 1154.  His testimony as to initially experiencing tinnitus during his active is likewise deemed competent as well as credible.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Finally, while a VA examiner was unable to provide a nexus opinion without resorting to speculation, the Veteran's private audiologist provided a nexus opinion relating the Veteran's tinnitus to his combat noise exposure.

Thus, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


